     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Pitman Farms,                                         File No. 19-cv-3040 (ECT/BRT)

              Plaintiff,

v.
                                                          OPINION AND ORDER
Kuehl Poultry LLC, Rodney Boser,
Dan Schlichting, John Tschida,
Chris Uhlenkamp, and David Welle,

              Defendants.


Jeffrey J. Bouslog, Archana Nath, and Natalie I. Uhlemann, Fox Rothschild LLP,
Minneapolis, MN; Asher Shepley Anderson, Baker, Manock & Jensen, PC, Fresno, CA,
for Plaintiff Pitman Farms.

Jack Y. Perry and Maren M. Forde, Taft Stettinius & Hollister LLP, Minneapolis, MN, for
Defendants Kuehl Poultry LLC, Rodney Boser, Dan Schlichting, John Tschida, Chris
Uhlenkamp, and David Welle.


       This is one of two parallel lawsuits arising from the breakdown of business

relationships between chicken growers and chicken processors. In this case brought under

the federal Declaratory Judgment Act, 28 U.S.C. § 2201, Plaintiff Pitman Farms, a

California corporation, seeks declarations that would, if issued, resolve controverted legal

questions concerning its liability to Defendants, who are Minnesota chicken growers. The

same day Pitman Farms filed this case, Defendants sued Pitman Farms and two other

business organizations in Minnesota state court seeking essentially contract damages.

Defendants have moved to dismiss this case for lack of subject-matter jurisdiction and for
        CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 2 of 16



failure to join a required party under Federal Rule of Civil Procedure 19. Alternatively,

Defendants argue that this case should not move forward in deference to their state-court

suit.    Defendants’ motion to dismiss will be denied because there is subject-matter

jurisdiction over this case and because the parties Defendants say must be joined here are

not required parties under Rule 19. Though it is reasonable to question the efficiency of

concurrent state and federal-court litigation, the better exercise of discretion is to permit

this case to proceed.

                                              I
         It’s more complicated than this, but Defendants essentially grow chickens and

provide them to processing plants. See Am. Compl. ¶ 15 [ECF No. 34]. In 2017,

Defendants entered into “broiler production agreements” with Prairie’s Best Farms, Inc., a

Minnesota chicken processor. Id.; Perry Decl., Ex. A [ECF No. 18-1 at 99–176]. Pitman

Farms was not a party to the broiler production agreements. Am. Compl. ¶ 16. On

November 10, 2017, Simply Essentials, LLC purchased the assets of Prairie’s Best and

assumed the broiler production agreements. Id. ¶ 17; Perry Decl., Ex A. [ECF No. 18-1 at

61–98]. Pitman Farms was not a party to the asset purchase agreement. Mem. in Opp’n at

1–2 [ECF No. 22]. Three days after the asset purchase agreement was executed, Pitman

Farms became a member of Simply Essentials. Corrected Pitman Decl. ¶ 2 [ECF No. 26];

Am. Compl. ¶ 13.

         Defendants allege that Simply Essentials “began materially breaching its

obligations” under the broiler production agreements “nearly as soon as it assumed” them.

Mem. in Supp. at 5 [ECF No. 17]. In 2019, Simply Essentials ceased operating due to


                                             2
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 3 of 16



financial difficulties. See Am. Compl. ¶ 18; Mem. in Opp’n at 2. On June 7, 2019, Simply

Essentials notified Defendants in writing that it would terminate the broiler production

agreements effective September 5, 2019. Am. Compl. ¶ 18; see, e.g., Perry Decl., Ex. A

[ECF No. 18-1 at 195]. Following termination, Defendants sent notices of default to

Simply Essentials, addressed to David Pitman, the Secretary of Pitman Farms. Perry Decl.,

Ex. A [ECF No. 18-1 at 199–209]; Corrected Pitman Decl. ¶ 1. Defendants estimate that

they are collectively owed more than $6 million as a result of Simply Essentials’ alleged

breaches of its obligations under the broiler production agreements. Mem. in Supp. at 6.1

       On December 5, 2019, Pitman Farms commenced this action. Compl. [ECF No. 1].

That same day—after Pitman Farms filed this case—Defendants filed a complaint in

Minnesota state district court, Morrison County, asserting breach-of-contract claims

against Pitman Farms, Prairie’s Best, and Simply Essentials. Perry Decl., Ex. A [ECF No.

18-1 at 2–59]; Mem. in Supp. at 11. Pitman Farms and Simply Essentials filed motions in

the state-court action to stay that case pending resolution of this case. Perry Decl., Ex. I,

K [ECF Nos. 18-9, 18-11]; Second Perry Decl., Exs. M, N [ECF No. 29-1 at 1–21].

Defendants then filed a motion in the state-court action for partial summary judgment

against Simply Essentials and Pitman Farms, including on the issue of whether Pitman

Farms is liable under Minnesota law for Simply Essentials’ alleged breaches. Second Perry

Decl., Exs. S, T [ECF No. 29-1 at 110–130]. On March 19, 2020, the Morrison County



1
       Simply Essentials is now insolvent, and on March 6, 2020, an involuntary
bankruptcy action was filed against Simply Essentials. See Perry Decl., Ex. A [ECF No.
18-1 at 224]; Second Perry Decl., Ex. CC [ECF No. 29-1 at 199–205].

                                             3
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 4 of 16



District Court ordered that case stayed “until the related federal court declaratory judgment

action is resolved, or until further Order of this Court.” Order Granting Motion to Stay

Pending Resolution of Federal Court Action ¶ 2, Boser v. Prairie’s Best Farms, Inc., No.

49-cv-19-1751 (Morrison Cty., Minn.).

                                             II

                                             A

       The issue of subject-matter jurisdiction deserves clarification. In its amended

complaint, Pitman Farms alleges there is subject-matter jurisdiction over this case under

both the federal-question, 28 U.S.C. § 1331, and diversity, 28 U.S.C. § 1332, statutes.

Defendants disagree. They say Pitman Farms pleads no federal question triggering

jurisdiction under § 1331. Defendants also argue under Federal Rule of Civil Procedure

19 that this case cannot proceed without the joinder of two parties—Prairie’s Best and

Simply Essentials—whose presence would destroy diversity jurisdiction.            At times,

Defendants characterize their Rule 19 argument as one challenging the presence of subject-

matter jurisdiction under § 1332.

       There is not subject-matter jurisdiction over this case under 28 U.S.C. § 1331. The

Declaratory Judgment Act, 28 U.S.C. § 2201, is not an independent source of federal

jurisdiction. Schilling v. Rogers, 363 U.S. 666, 677 (1960). Rather, it “provides an

additional remedy where jurisdiction already exists.” Terminal Freight Handling Co. v.

Solien, 444 F.2d 699, 703 (8th Cir. 1971). Federal questions that, absent the availability

of the declaratory-judgment procedure, would be raised only as defenses to state-law

claims do not confer subject-matter jurisdiction under § 1331. Skelly Oil Co. v. Phillips


                                             4
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 5 of 16



Petroleum Co., 339 U.S. 667, 671–74 (1950); see 10B Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, Federal Practice and Procedure: Civil § 2767 (4th ed. Apr.

2020 Update). In declaratory-judgment cases, it is common that “the realistic position of

the parties is reversed.” Pub. Serv. Comm’n of Utah v. Wycoff Co., 344 U.S. 237, 248

(1952). When courts evaluate whether a federal question is present in a declaratory-

judgment action, they consider “whether a well-pleaded complaint in . . . a traditional

action would present a federal issue.” Missouri ex rel. Missouri Highway & Transp.

Comm’n v. Cuffley, 112 F.3d 1332, 1335 (8th Cir. 1997); see Skelly, 339 U.S. at 671–74;

Oglala Sioux Tribe v. C & W Enters., Inc., 487 F.3d 1129, 1131 (8th Cir. 2007). “If a well-

pleaded complaint by the defendant (the ‘natural’ plaintiff) would have arisen under federal

law, then the court has jurisdiction when the ‘natural’ defendant brings a declaratory-

judgment suit.” Noah’s Ark Processors, LLC v. Elliott, No. 17-cv-1602 (ADM/DTS), 2017

WL 3531522, at *2 (D. Minn. Aug. 17, 2017) (quotation omitted). In its amended

complaint, Pitman Farms seeks a declaration that the Minnesota parent company liability

statutes on which Defendants rely to establish Pitman Farms’ liability for Simply

Essentials’ breaches are unconstitutional as applied because they violate the Dormant

Commerce Clause. Am. Compl. ¶¶ 48–52, 56(c). That is the only federal question

described in Pitman Farms’ amended complaint. However, the traditional coercive cause

of action implicated by Pitman Farms’ amended complaint in this case and by Defendants’

state-court case is a breach-of-contract suit in which the federal question presented here—

the constitutionality of Minnesota law—would be raised only as an affirmative defense.




                                             5
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 6 of 16



See Perry Decl., Ex. A [ECF No. 18-1 at 51–57]. That is not enough to trigger federal

subject-matter jurisdiction under Skelly Oil and § 1331.

       There is subject-matter jurisdiction over this case under 28 U.S.C. § 1332. The

Parties are of diverse citizenship. Pitman Farms is incorporated under California law and

maintains its principal place of business in Sanger, California.          Am. Compl. ¶ 1.

Citizenship of a limited liability company for purposes of diversity jurisdiction “is the

citizenship of each of its members.” E3 Biofuels, LLC v. Biothane, LLC, 781 F.3d 972,

975 (8th Cir. 2015) (quotation omitted). Here, Kuehl Poultry LLC’s sole member is Shane

Kuehl, a citizen of Minnesota. Am. Compl. ¶ 2. The remaining Defendants are individual

growers who also are alleged (and not disputed) to be Minnesota citizens. Id. ¶¶ 3–7. It is

undisputed that the amount in controversy satisfies the $75,000 jurisdictional threshold.

Defendants’ argument that Pitman Farms has failed to join a party under Rule 19 is not a

challenge to subject-matter jurisdiction on the basis of diversity of citizenship. A challenge

to subject-matter jurisdiction examines the state of things at the time of filing. Schubert v.

Auto Owners Ins. Co., 649 F.3d 817, 822 (8th Cir. 2011). A Rule 19 challenge accepts the

existence of subject-matter jurisdiction and posits instead that: (a) the plaintiff has failed

to join a required party; (b) the required party’s joinder is not feasible (for any number of

reasons, including that the required party’s joinder would destroy subject-matter

jurisdiction); and (c) the inability to join the required party should prompt dismissal of the

action. Fed. R. Civ. P. 19; compare Fed. R. Civ. P. 12(b)(1) and 12(b)(7).




                                              6
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 7 of 16



                                                 B

       Defendants argue that Prairie’s Best and Simply Essentials are required parties

under Rule 19, that joinder of Simply Essentials is not feasible because it would destroy

diversity jurisdiction,2 and that this case cannot “in equity and good conscience” proceed

without Simply Essentials and should be dismissed. Mem. in Supp. at 15–19; Reply Mem.

at 1–2 [ECF No. 28]. Rule 19(a)(1) provides that “[a] person who is subject to service of

process and whose joinder will not deprive the court of subject-matter jurisdiction must be

joined as a party” if:

              (A) in that person’s absence, the court cannot accord
              complete relief among existing parties; or

              (B) that person claims an interest relating to the subject of
              the action and is so situated that disposing of the action in the
              person’s absence may:

                         (i)    as a practical matter impair or impede the
                                person’s ability to protect the interest; or

                         (ii)   leave an existing party subject to a substantial
                                risk of incurring double, multiple, or otherwise
                                inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a)(1).

       Determining whether an entity is a required party under Rule 19(a)(1) calls for

practical judgments influenced greatly by the facts and circumstances of each particular


2
        As noted earlier, Pitman Farms is the sole member of Simply Essentials. Because
Pitman Farms and Simply Essentials share California citizenship, Simply Essentials’
joinder would destroy complete diversity. See Exxon Mobile Corp. v. Allapattah Servs.,
Inc., 545 U.S. 546, 553 (2005) (“In a case with multiple plaintiffs and multiple defendants,
the presence in the action of a single plaintiff from the same State as a single defendant
deprives the district court of original diversity jurisdiction over the entire action.”).

                                                 7
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 8 of 16



case. Fort Yates Pub. Sch. Dist. No. 4 v. Murphy ex rel. C.M.B., 786 F.3d 662, 671 (8th

Cir. 2015); see also Bremer Bank, Nat’l Ass’n v. John Hancock Life Ins. Co., No. 06-cv-

1534 (ADM/JSM), 2007 WL 1057056, at *4 (D. Minn. Apr. 9, 2007); 7 Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure: Civil § 1604

at 33 (2019). “The focus of Rule 19(a)(1) is on relief between the parties and not on the

speculative possibility of further litigation between a party and an absent person.” Cedar

Rapids Bank & Trust Co. v. Mako One Corp., 919 F.3d 529, 534–35 (8th Cir. 2019), cert.

denied, 140 S. Ct. 848 (2020). “[T]he mere fact the underlying litigation will affect or

otherwise impact a non-party’s interests does not mean” that the requirements of Rule

19(a)(1)(B) have been met. EEOC v. Cummins Power Generation, Inc., 313 F.R.D. 93,

102 (D. Minn. 2015). A typical example of required parties under Rule 19(a)(1)(B) arises

when one or more joint property owners are not named parties to a suit over title to the

property. Broussard v. Columbia Gulf Transmission Co., 398 F.2d 885, 887–88 (5th Cir.

1968) (finding the “owner of an undivided one-sixth interest in realty” to be a required

party to a case pursued by co-owners seeking “removal of a pipeline across the property”);

see also Missouri Primate Found. v. PETA, No. 4:16 CV 2163 CDP, 2020 WL 1139026,

at *4 (E.D. Mo. Mar. 9, 2020) (finding the owner of chimpanzees to be a required party to

a case seeking injunctive relief including possible dispossession of chimpanzees and

“transfer[] to an accredited sanctuary”); EEE Minerals, LLC v. North Dakota, 318 F.R.D.

118, 125 (D.N.D. 2016) (finding United States to be a required party because “it owns

significant oil, gas, and other mineral interests in and under the lands that are the subject

of this suit” and a judgment “would significantly impair [that] interest by clouding its


                                             8
     CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 9 of 16



title”). Another typical example arises when litigation of a claim will result in a judgment

that determines a non-party’s rights under a contract. Gilbert v. Weahkee, ___ F. Supp. 3d

___, No. 19-cv-5045-JLV, 2020 WL 779460, at *11 (D.S.D. Feb. 18, 2020) (finding non-

party to be a required party because it operated a health service pursuant to a contract that

the plaintiffs sought to cancel).

       Here, neither Simply Essentials nor Prairie’s Best is a required party under Rule

19(a)(1). Defendants do not argue that complete relief cannot be accorded in the absence

of Simply Essentials or Prairie’s Best. Fed. R. Civ. P. 19(a)(1)(A); Mem. in Supp. at 16–

18. If Simply Essentials and Prairie’s Best claim a monetary interest in Pitman Farms’

liability as the “parent company” of Simply Essentials, disposing of this case in the absence

of Simply Essentials and Prairie’s Best will not “as a practical matter impair or impede

[their] ability to protect [this] interest” within the meaning of Rule 19(a)(1)(B)(i).3 The


3
       Courts in this district have interpreted Rule 19(a)(1)(B)’s requirement that a person
“claim” an interest to require, not merely that a person possess an interest in the subject of
the action, but that a person assert the interest affirmatively through a court filing or like
procedure—in other words, to formally express their desire to participate as a party in the
case. See, e.g., American Ins. Co. v. St. Jude Med. Inc., 597 F. Supp. 2d 973, 978 (D. Minn.
2009); accord St. Paul Mercury Ins. Co. v. Order of St. Benedict, Inc., No. 15-cv-2617
(DSD/KMM), 2017 WL 780572, at *2 (D. Minn. Feb. 28, 2017); Jankowski v. City of
Duluth, No. 11-cv-3392 (MJD/LIB), 2011 WL 7656905, at *6 (D. Minn. Dec. 13, 2011),
report and recommendation adopted, 2011 WL 7656906 (D. Minn. Dec. 20, 2011); Spine
Imaging MRI, L.L.C. v. Liberty Mut. Ins. Co., No. 09-cv-1963 (JRT/AJB), 2010 WL
11537461, at *2 (D. Minn. Dec. 23, 2010); Metro. Prop. & Cas., Ins. Co. v. Flakne, No.
09-cv-2441 (DWF/JJK), 2010 WL 3033729, at *3 (D. Minn. July 27, 2010); contra Halsne
v. Avera Health, No. 12-cv-2409 (SRN/JJG), 2013 WL 3088588, at *7 (D. Minn. June 18,
2013) (stating that to claim an interest means to have an interest and an absent party “need
not necessarily come forward with such an interest”). Here, neither Simply Essentials nor
Prairie’s Best formally or affirmatively claimed their interest as a majority of these cases
require. This Opinion assumes without deciding that it was unnecessary for Simply
Essentials or Prairie’s Best to claim an interest in this way.

                                              9
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 10 of 16



declarations Pitman Farms seeks in this case require consideration of Minnesota statutes,

including perhaps the constitutionality of one of these statutes. See Am. Compl. ¶¶ 25–52.

Pitman Farms does not seek declaratory relief concerning interpretation of a contract to

which Simply Essentials or Prairie’s Best is a party or property in which Simply Essentials

or Prairie’s Best has an ownership or other interest. Simply Essentials and Prairie’s Best’s

conduct is not relevant to answering the legal questions Pitman Farms has raised. As

Defendants acknowledge, any judgment issued in this case “cannot bind” Simply

Essentials or Prairie’s Best. Mem. in Supp. at 18. At most, any decision or judgment

entered in this case would be persuasive precedent insofar as Simply Essentials and

Prairie’s Best are concerned. Unless the federal constitutional question Pitman Farms

raises reaches the United States Supreme Court, the Minnesota state courts would remain

free to reach whatever decisions they think appropriate concerning these issues if Simply

Essentials or Prairie’s Best were to pursue these interests there. That is the risk Pitman

Farms accepts by bringing this case in federal court. Proceeding without Simply Essentials

or Prairie’s Best will not expose Pitman Farms or Defendants “to a substantial risk of

incurring double, multiple, or otherwise inconsistent obligations.”        Fed. R. Civ. P.

19(a)(1)(B)(ii). Defendants have identified no such risk. If there is a possibility of

inconsistent obligations between this case and the separate state action filed by Defendants,

that possibility results, not from Simply Essentials and Prairie’s Best’s absence from this




                                             10
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 11 of 16



case, but from the mere fact that there is concurrent state and federal litigation to which

Pitman Farms and Defendants are parties.4

                                              C

       As an alternative to dismissal under Rule 19, Defendants argue that abstention is

appropriate under R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496 (1941). Ordinarily,

“federal courts have a strict duty to exercise the jurisdiction that is conferred upon them by

Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996). “This duty,

however, is not absolute.” Id. In Pullman, the United States Supreme Court “held that

federal courts should abstain from decision when difficult and unsettled questions of state

law must be resolved before a substantial federal constitutional question can be decided.”

Hawaii Hous. Auth. v. Midkiff, 467 U.S. 229, 236 (1984); see also Burris v. Cobb, 808 F.3d

386, 388 (8th Cir. 2015) (“Pullman requires a federal court to refrain from exercising

jurisdiction when the case involves a potentially controlling issue of state law that is


4
       If Rule 19(a) does not compel joinder, “then the case must go forward without [the
party] and there is no need to make a Rule 19(b) inquiry.” Gwartz v. Jefferson Mem’l
Hosp. Ass’n, 23 F.3d 1426, 1428 (8th Cir. 1994). Here, were the Rule 19(b) inquiry
necessary, it would not result in dismissal of this case. See Fort Yates Pub Sch., 786 F.3d
at 671 (recognizing that federal “courts are generally reluctant to grant motions to dismiss”
under Rule 19(b)) (cleaned up). For starters, the Rule 19(b) inquiry would not concern
Prairie’s Best. It is a Minnesota citizen, Am. Compl. ¶ 15, and it may be joined without
destroying diversity jurisdiction. Considerations of “equity and good conscience,” Fed. R.
Civ. P. 19(b), favor proceeding without Simply Essentials. That Pitman Farms is its sole
member at least suggests that Simply Essentials is not likely to face prejudice from its
absence here, and no reason has been identified to show that a judgment rendered in Simply
Essentials’ absence would not be adequate. Fed. R. Civ. P. 19(b)(1), (3); see also
Helzberg’s Diamond Shops, Inc. v. Valley W. Des Moines Shopping Ctr., Inc., 564 F.2d
816, 820 (8th Cir. 1977) (“[A] person does not become indispensable to an action to
determine rights under a contract simply because that person’s rights or obligations under
an entirely separate contract will be affected by the result of the action.”)

                                             11
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 12 of 16



unclear, and the decision of this issue by the state courts could avoid or materially alter the

need for a decision on federal constitutional grounds.”) (quotation omitted). Several

principles clarify Pullman’s reach. It should be invoked thoughtfully. “Abstention is, of

course, the exception and not the rule.” City of Houston v. Hill, 482 U.S. 451, 467 (1987).

Its invocation should be “rare.” Growe v. Emison, 507 U.S. 25, 32 (1993). The relevant

state statute or statutes must be “of an uncertain nature.” Hawaii Hous. Auth., 467 U.S. at

237. “Pullman abstention is inappropriate unless the state courts provide the parties with

adequate means to adjudicate the controverted state law issue.” City of Houston, 482 U.S.

at 476 (cleaned up) (Powell, J., concurring in part). Pullman abstention is less appropriate

in cases where there is “no danger that a federal decision would work a disruption of an

entire legislative scheme of regulation.” Hostetter v. Idlewild Bon Voyage Liquor Corp.,

377 U.S. 324, 329 (1964). The mere presence of concurrent state and federal cases over

the same subject matter ordinarily is not enough to warrant abstention: “Of course federal

courts and state courts often find themselves exercising concurrent jurisdiction over the

same subject matter, and when that happens a federal court generally need neither abstain

(i.e., dismiss the case before it) nor defer to the state proceeding (i.e., withhold action until

the state proceedings have concluded).” Growe, 507 U.S. at 32. Finally, when available,

the option to certify a question or questions of law to a state’s highest court offers

advantages over Pullman abstention, Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974),

and “today covers territory once dominated by . . . Pullman abstention,” Arizonans for

Official English v. Arizona, 520 U.S. 43, 75 (1997). If Pullman abstention is appropriate,




                                               12
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 13 of 16



a federal court generally should stay the case or defer consideration of the case’s merits

pending the conclusion of state proceedings. Growe, 507 U.S. at 32 n.1.

       Here, these rules and other practical considerations weigh against invoking Pullman

abstention in deference to the parallel state district court case. It is not yet obvious that

applicable Minnesota law is unsettled or unclear. If there is uncertainty around some aspect

of Minnesota law governing whether a party is bound by a contract or choice-of-law

analysis—the first two questions Pitman Farms raises in its amended complaint—it has not

been identified. Am. Compl. ¶¶ 25–37. It is true that the statutory questions Pitman Farms

raises lack an immediately obvious answer, id. ¶¶ 38–52, but that alone does not mean

these questions are sufficiently uncertain to warrant Pullman abstention. Many legal

questions that lack an immediately obvious answer prove not so difficult after adversarial

presentation and judicial analysis. The bottom line is that it is not possible to say at this

time that the state-law questions Pitman Farms raises are sufficiently unsettled for

Pullman’s purposes, and it probably won’t be possible to make that judgment responsibly

until those issues have been presented more thoroughly. At least as a practical matter, it is

not clear the state district court anticipates its immediate availability to adjudicate these

issues. That court’s decision to stay that case “until the related federal court declaratory

judgment action is resolved, or until further Order of this Court,” Boser, No. 49-cv-19-

1751, Order ¶ 2, suggests at least that it would prefer to see this case adjudicated first, and

there is no suggestion that the application of Pullman abstention here necessarily would

trigger a lifting of that court’s stay. A decision here would not disrupt a reticulated

legislative scheme. Pitman Farms seeks declarations with respect to a single business


                                              13
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 14 of 16



relationship, and as noted earlier, any decision here interpreting Minnesota law would bind

no one beyond Pitman Farms and Defendants. Finally, should Minnesota law prove to be

novel and unsettled, certification is available, Minn. Stat. § 480.065, subd. 3, and, if

appropriate, use of this procedure would appear to offer a more efficient means of obtaining

an answer than deferring this case until the concurrent state case is fully adjudicated.

                                             D

       As an alternative to Pullman abstention, Defendants argue that the case should be

stayed as a matter of sound discretion.5 “[The] power to stay proceedings is incidental to

the power inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.” Cottrell v. Duke, 737

F.3d 1238, 1248 (8th Cir. 2013) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).

A federal district court “has broad discretion to stay proceedings when doing so is

appropriate to control its docket.” Daywitt v. Minnesota, No. 14-cv-4526 (WMW/LIB),



5
        Though they begin this section of their opening brief with a citation to Wilton v.
Seven Falls Co., 515 U.S. 277 (1995), a case applying a variety of considerations to
determining the propriety of a discretionary stay, Mem. in Supp. at 26, Defendants do not
support their argument for a stay based on the considerations described in Wilton (or other
federal decisions applying them). Instead, Defendants argue that Pitman Farms should be
enjoined temporarily from proceeding with this case and in support of this argument apply
the factors governing issuance of a preliminary injunction first identified by our Eighth
Circuit Court of Appeals in Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109 (8th Cir.
1981). This seems an inapt approach to deciding the propriety of a stay. It is true that
federal courts sometimes enjoin parties from prosecuting a suit in another forum, see Bell
v. Sellevold, 713 F.2d 1396, 1404 (8th Cir. 1983), but federal courts do not characterize a
decision to stay one of their own cases as the imposition of a preliminary injunction on the
party who filed the case. Defendants have cited, and research has identified, no case taking
or condoning this approach. The Dataphase factors will not, therefore, be applied to
determine whether to stay this case.

                                             14
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 15 of 16



2016 WL 3004626, at *5 (D. Minn. May 24, 2016) (citing Sierra Club v. U.S. Army Corps

of Eng’rs, 446 F.3d 808, 816 (8th Cir. 2006)). Relevant factors to consider with respect to

a stay include maintaining control of the docket, conserving judicial resources, and

providing for the just determination of cases. Kemp v. Tyson Seafood Grp., Inc., 19 F.

Supp. 2d 961, 964 (8th Cir. 1998). The party seeking a stay bears the burden of establishing

the need for a stay. Kreditverein der Bank Austria Creditanstalt fur Niederosterreich und

Bergenland v. Nejezchleba, 477 F.3d 942, 945 n.3 (8th Cir. 2007).

       Here, the better exercise of discretion is to deny Defendants’ stay motion.

Defendants’ suggestion that the forum-selection clause in the broiler production

agreements binds Pitman Farms to litigate its claims exclusively in Minnesota state court

is a reason to dismiss this case, not stay it.6 Regardless, as Defendants present it, resolution

of that question depends on whether Minnesota law binds Pitman Farms to the broiler

production agreements as the sole member of Simply Essentials. Mem. in Supp. at 27–28.

That question is one part of a larger statutory-interpretation problem that also concerns the

ultimate issue of Pitman Farms’ liability for Simply Essentials’ liabilities, and it has not

been briefed sufficiently to permit its resolution. Defendants’ argument that a stay here

would “avoid[] delay and duplication” is no doubt sensible and true of most federal cases

accompanied by parallel state-court litigation. Reply Mem. at 7. However, the state court



6
       At the hearing on their motion, but not in their motion [ECF No. 15] or written
submissions, Defendants argued that this case is improperly venued based on the forum-
selection clause in the broiler production agreements. The absence of briefing concerning
the procedural propriety of this request, Fed. R. Civ. P. 12(g)(2), (h)(1), and its merits
precludes dismissal for improper venue at this time.

                                              15
    CASE 0:19-cv-03040-ECT-BRT Document 37 Filed 05/14/20 Page 16 of 16



has since ordered a stay of those proceedings, and a stay of this action would at least risk

“litigation deadlock whereby both cases would be stayed pending the resolution of the

other.” Superior Seafoods, Inc. v. Tyson Foods, Inc., No. 06-cv-2543 (JRT/AJB), 2008

WL 141764, at *1 (D. Minn. Jan. 14, 2008) (affirming magistrate judge’s denial of motion

to stay proceedings pending the resolution of a related case when proceedings in the related

case had been stayed pending resolution of the case before the federal court).

                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED THAT:

       1.     Defendants’ Motion to Dismiss for Lack of Jurisdiction, to Abstain or,

              Alternatively, for Temporary Injunction or Stay [ECF No. 15] is DENIED;

              and

       2.     Defendants’ Motion to Dismiss the Amended Complaint for Lack of

              Jurisdiction and Improper Venue, to Abstain or, Alternatively, for

              Temporary Injunction or Stay [ECF No. 35] is DENIED.


Dated: May 14, 2020                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                            16
